          Case 1:20-ap-01077-VK                   Doc 7 Filed 10/21/20 Entered 10/21/20 14:10:02                                     Desc
                                                  Main Document     Page 1 of 5

Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
Nos., State Bar No. & Email Address
STEVEN T. GUBNER - Bar No. 156593
TAMAR TERZIAN- Bar No. 254148
BRUTZKUS GUBNER
21650 Oxnard Street, Suite 500
Woodland Hills, CA 91367
Telephone: (818) 827-9000
Facsimile: (818) 827-9099




     Individual appearing without attorney
     Attorney for: David Seror, Ch. 7 Trustee

                                      UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEYDIVISION
                                                                             DIVISION

 In re:
                                                                           CASE NO.:               1:20-bk-10276-VK

HORMOZ RAMY                                                                ADVERSARY NO.: 1:20-ap-01077-VK

                                                                           CHAPTER:                7
                                                            Debtor(s).

David Seror, solely in his                                                                   JOINT STATUS REPORT
capacity as Chapter 7 Trustee for the bankruptcy                                                [LBR 7016-1(a)(2)]
estate of Hormoz Ramy,

                                                                           DATE:                 11/04/2020
                                                           Plaintiff(s).
                                                                           TIME:                 1:30 p.m.
                                  vs.                                      COURTROOM:            301
                                                                           ADDRESS:              U.S. Bankruptcy Court
Hormoz Ramy, an individual                                                                       21041 Burbank Boulevard
                                                                                                 Woodland Hills, CA 91367

                                                       Defendant(s).


The parties submit the following JOINT STATUS REPORT in accordance with LBR 7016-1(a)(2):

A. PLEADINGS/SERVICE:
    1. Have all parties been served with the complaint/counterclaim/cross-claim, etc.                                         Yes              No
       (Claims Documents)?
    2. Have all parties filed and served answers to the Claims Documents?                                                     Yes          No
    3. Have all motions addressed to the Claims Documents been resolved?                                                      Yes          No
    4. Have counsel met and conferred in compliance with LBR 7026-1?                                                          Yes          No




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                         Page 1                                        F 7016-1.STATUS.REPORT
         Case 1:20-ap-01077-VK                    Doc 7 Filed 10/21/20 Entered 10/21/20 14:10:02                                     Desc
                                                  Main Document     Page 2 of 5

    5. If your answer to any of the four preceding questions is anything other than an unqualified “YES,” please
       explain below (or on attached page):




B. READINESS FOR TRIAL:

    1.      When will you be ready for trial in this case?
                                Plaintiff                                                            Defendant
         March 8-12, 2021                                                        March 8-12, 2021



    2. If your answer to the above is more than 4 months after the summons issued in this case, give reasons for further
       delay.
                                Plaintiff                                     Defendant
                                                                                 Defendant has trials set for January and February
                                                                                 2021


    3. When do you expect to complete your discovery efforts?
                              Plaintiff                                      Defendant
       February 26, 2021                                      February 26, 2021



    4. What additional discovery do you require to prepare for trial?
                                Plaintiff                                                            Defendant
       Plaintiff intends to subpoena the corporations, Debtor     None.
       has an interest in the undsiclosed assets.



C. TRIAL TIME:

    1. What is your estimate of the time required to present your side of the case at trial (including rebuttal stage if
       applicable)?
                               Plaintiff                                         Defendant
         1-3 days                                                                 1-3 days



    2. How many witnesses do you intend to call at trial (including opposing parties)?
                            Plaintiff                                            Defendant
         6 winesses                                                                4 witnesses




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                         Page 2                                        F 7016-1.STATUS.REPORT
         Case 1:20-ap-01077-VK                   Doc 7 Filed 10/21/20 Entered 10/21/20 14:10:02                                     Desc
                                                 Main Document     Page 3 of 5

    3. How many exhibits do you anticipate using at trial?
                             Plaintiff                                                           Defendant
       40-60 exhibits                                                               40-60 exhibits



D. PRETRIAL CONFERENCE:

    A pretrial conference is usually conducted between a week to a month before trial, at which time a pretrial order will
    be signed by the court. [See LBR 7016-1.] If you believe that a pre-trial conference is not necessary or appropriate in
    this case, please so note below, stating your reasons:

                               Plaintiff                                                                 Defendant
     Pretrial conference         is      is not requested                     Pretrial conference         is    is not requested
     Reasons:                                                                 Reasons:




                             Plaintiff                                                               Defendant
     Pretrial conference should be set after:                                 Pretrial conference should be set after:
     (date) 02/26/2021                                                        (date) 02/26/2021


E. SETTLEMENT:

    1. What is the status of settlement efforts?
        Parties willing to enter into settlement discussions prior to February 2021.




    2. Has this dispute been formally mediated?                        Yes           No
       If so, when?



    3. Do you want this matter sent to mediation at this time?

                                 Plaintiff                                                               Defendant

                                 Yes           No                                                        Yes           No




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 3                                        F 7016-1.STATUS.REPORT
          Case 1:20-ap-01077-VK                   Doc 7 Filed 10/21/20 Entered 10/21/20 14:10:02                                     Desc
                                                  Main Document     Page 4 of 5

F. FINAL JUDGMENT/ORDER:

     Any party who contests the bankruptcy court’s authority to enter a final judgment and/or order in this adversary
     proceeding must raise its objection below. Failure to select either box below may be deemed consent.

                             Plaintiff                                                                Defendant
          I do consent                                                             I do consent
          I do not consent                                                         I do not consent
      to the bankruptcy court’s entry of a final judgment                      to the bankruptcy court’s entry of a final judgment
      and/or order in this adversary proceeding.                               and/or order in this adversary proceeding.


G.   ADDITIONAL COMMENTS/RECOMMENDATIONS RE TRIAL: (Use additional page if necessary)




Respectfully submitted,

Date: 10/09/2020                                                                Date: 10/09/2020

BRUTZKUS GUBNER
__________________________________________                                       Nehoray Legal Group
                                                                                ___________________________________________
Printed name of law firm                                                        Printed
                                                                                      d name of law firm


 /s/Tamar Terzian
__________________________________________                                      ___________________________________________
                                                                                    ________________________
                                                                                       _
Signature                                                                       Signature

 Tamar Terzian
__________________________________________                                       Mac Nehora
                                                                                ___________________________________________
Printed name                                                                    Printed name

               David Seror
Attorney for: ____________________________                                                    Debtor, Hormoz Ramy
                                                                                Attorney for: _________________________________
               &KDSWHU7UXVWHH___




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                         Page 4                                        F 7016-1.STATUS.REPORT
            Case 1:20-ap-01077-VK                   Doc 7 Filed 10/21/20 Entered 10/21/20 14:10:02                                    Desc
                                                    Main Document     Page 5 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
21650 Oxnard Street, Suite 500, Woodland Hills, California 91367

A true and correct copy of the foregoing document entitled: JOINT STATUS REPORT will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On October
21, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

•Siamak E Nehoray mac@nehoraylegalgroup.com
•David Seror (TR) aquijano@bg.law, C133@ecfcbis.com
•Tamar Terzian tterzian@bg.law, ecf@bg.law
• United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On October 21, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

Per general order 20-06 Chambers Copies are not Required unless over 25 pages.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _______________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 21, 2020                     JESSICA STUDLEY                                           /s/ Jessica Studley
 Date                                    Printed Name                                           Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
